Citation Nr: 0406110	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  96-51 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a resection to the 10th and 11th ribs, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating for compensation purposes, 
based on individual unemployability, due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran had active service from June 1942 to July 1945.  

A previous decision noted that the instant appeal initially 
came to the Board from rating decisions dated June 1996 and 
July 2000.  The claims were next remanded in July 2001.  The 
TDIU claim was also previously before the Board in March 
1998.  

The veteran testified at a local hearing at the RO on the 
TDIU issue in September 1999, and an informal conference was 
also held at the RO in March 2002, on both issues.  He also 
had a hearing before a traveling member of the Board (now 
Veterans Law Judge) in July 1997, on the TDIU issue.  Because 
the VLJ who presided over the July 1997 hearing is no longer 
employed by the Board, the veteran most recently testified 
before the undersigned Veterans Law Judge in July 2003, at 
the Fargo, North Dakota RO, and provided testimony on both 
issues.  

He next filed a claim for an increased rating in his neuritis 
disability, in July 2003.  Unfortunately, the TDIU claim must 
again be remanded to the RO, because it is inextricably 
intertwined with the neuritis.  See Babchak v. Principi, 
3 Vet. App. 466 (1992) (where TDIU claim filled before an 
increased rating (IR) claim, claims are inextricably 
intertwined, as the IR could have an effect on the outcome of 
the TDIU claim).  

The veteran should note that the TDIU claim is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  

The veteran also appeared to first raise an earlier effective 
date (EED) claim in May 2001.  This matter is REFERRED to the 
RO for any appropriate action.  

FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his residuals of a resection to the 
10th and 11th ribs, or to put VA on notice of any such 
evidence; VA has obtained all relevant, adequately identified 
evidence; and all evidence necessary for the equitable 
disposition of the veteran's claims has been developed.

2.  The veteran's 10 to 11 centimeter resection of the 11th 
right rib is deemed to constitute removal of that rib; the 
veteran's 10th rib is intact.  No additional ribs have been 
resected or removed.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for the rib resection residuals to the 10th and 11th 
ribs, including on an extra-schedular basis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.56, 4.71a, 4.73, 4.118, 4.124a, including Diagnostic 
Codes 5012, 5297, 5321, 7804, 8619 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The first issue the Board must address concerns whether 
notice to the veteran was required, and if so, whether notice 
sufficient under the current state of VA law and regulation 
was provided.  

To determine whether the notice provisions have been 
satisfied, the Board will first address the United States 
Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which appeared to hold, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that the Pelegrini decision is incorrect as it applies to 
cases where the initial RO decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

This is because the RO continuously, throughout the evolution 
of the veteran's claim, informed him of what information and 
evidence was needed to substantiate his claim for an 
increased rating for rib resection residuals, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  

Not only was this done in the numerous notices to the rating 
actions themselves, and the SOCs and SSOCs that were 
specifically prepared to assist the veteran in perfecting his 
appeal, but also in the BVA remands, local and travel board 
hearings, as well as the informal hearing conference at the 
RO.  

Further, the veteran's representative was specifically 
provided an accounting of the claims processing of the 
veteran's case in February 2000, and the veteran was 
specifically asked, in March 2002, after his informal hearing 
conference, that was scheduled to clarify issues, notify him 
of what action was needed on his part, and to organize 
development in his claim, whether he still had any questions 
or needed any additional assistance.  

While the timing of the notices does not appear to comply 
with the express requirements crafted in Pelegrini, the Court 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  The Court in 
Pelegrini opined, on the one hand, that the failure to 
provide the notice until after a veteran has already received 
an initial unfavorable RD, i.e., a denial of the claim, would 
largely nullify the purpose of the notice and, as such, 
prejudice the veteran by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
intimated that VA could demonstrate that the lack of a pre-RD 
notice was not prejudicial to the veteran.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two views on prejudice, Pelegrini has left 
open the possibility of a non-prejudicial error exception to 
the failure to issue a pre-RD VCAA notice.  To find otherwise 
would require the Board to remand every case for the purpose 
of having the RO provide a pre-initial adjudication notice.  
The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the NOD and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of VA 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.   
Further, the Board points out that the veteran also has an 
opportunity for instantaneous de novo review, at the AOJ 
level, by electing the Decision Review Officer (DRO) process, 
which may be instituted immediately after the RO receives the 
veteran's NOD to the RD.  This de novo review, if undertaken 
after the appropriate notices were made, would also eradicate 
the Court's "adverse determination hurdle" concerns, as the 
de novo DRO decision would replace the initial RD, and render 
it void ab initio.  

Here, the Board finds that any defect with respect to the 
VCAA notice requirement (timing or content) was harmless 
error.  While the notice provided to the appellant was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
aggregate content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, in this case, the veteran did not 
respond to VA's inquires from the July 2001 BVA remand to 
provide employment information, or any of the subsequent 
notices sent with the SOC or SSOC, which are prepared 
expressly to help him craft his appeal by notifying him of 
the evidence considered, the law and regulations pertinent to 
his appeal, and what action VA has taken on his claim.  Thus, 
the veteran in this case has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Further, VA has aptly assisted the veteran in the instant 
case, by both requesting clarification where necessary 
(January 2001 VA examination report), 38 C.F.R. § 4.70, and 
by referring the veteran's case for extra-schedular 
consideration to Central Office.  38 C.F.R. § 3.321(b)(1).  
He has had multiple hearings, and in each case, the hearing 
officers suggested additional information or evidence that 
may have been pertinent to the veteran's claim, as well as 
any additional course of action that he or VA could take.  
See Costantino v. West, 12 Vet. App. 517 (1999) (VA hearing 
officer has a regulatory duty under 38 C.F.R. § 3.103(c)(2) 
to suggest the submission of evidence which the claimant may 
have overlooked and which may be to his advantage.)  Thus, 
although the now newly codified and re-organized VCAA duties 
were provided in individual, sequential actions, because they 
were all ultimately met, no further notice or assistance 
action could possibly assist the veteran in this case.  Thus, 
a remand simply to provide such a codified notice is not 
warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In short, the Board cannot imagine any avenue that has not 
been pursued in the instant case, and any timing defect is 
therefore harmless.  Thus, in this case, the Board finds that 
the veteran was fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice have also been fully satisfied, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


II.  Residuals of a resection to the 10th and 11th ribs (DC 
5297)

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), which compensates for the average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Also, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where, as here, the veteran is requesting a higher 
rating for a disability that was service connected several 
years ago, his current level of functional impairment is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran recalls that he was participating in a fire 
drill, abroad a training ship, when the man on the ladder 
above him fell, causing him to fall against the bulkhead, 
hitting some rivets, and injuring the posterior region of his 
right chest.  There was reportedly bruising in that area.  In 
September 1943, he was diagnosed with osteochondroma, 
possibly malignant, of the right 10th rib.  The tumor was 
resected along with adjacent portions of the rib.  It also 
appears that he was diagnosed with myxosarcoma of the right 
11th rib approximately one year later, in November 1944, and 
that the right 11th rib was also resected.  

The veteran's claims folder was initially under the 
jurisdiction of the Montgomery, Alabama RO, and was 
transferred to Fargo, North Dakota RO when the veteran 
relocated.  Additionally, the veteran is rated under multiple 
diagnostic codes for a variety of rib resection residuals; 
therefore, a review of the factual background and procedural 
history is helpful in determining the applicable diagnostic 
code in the instant case.  38 C.F.R. § 4.14.  

Initially, service connection was established for the 
residuals from resection of the 10th and 11th ribs, at 100 
percent, from April 1, 1946 to April 22, 1947, under 
Diagnostic Code (DC) 5297.  A 20 percent evaluation was then 
assigned from April 23, 1947 forward, under DC 5297, and a 10 
percent evaluation was also assigned under DC 7804.  In April 
1961, the evaluations were reduced to noncompensable, after 
the veteran was examined and the RO determined that no 
residuals were found.  The veteran filed subsequent claims, 
and in an April 1968 Board decision, a 10 percent evaluation 
was assigned under DC 5321.  The Board found that the rib 
resection caused damage to the thoracic group, involving the 
muscles of respiration, as well as the veteran's scar, and 
determined that DC 5321 was the appropriate code.  The rating 
was deemed effective May 4, 1967 by the RO.

In May 1995, the RO increased the veteran's evaluation under 
DC 5321 from 10 to 20 percent, effective August 23, 1994 
(later determined to be effective from August 15, 1994, in a 
December 1998 RD), for a disability that was framed as 
"right thoracic scar."  In a March 1998 Board decision, the 
veteran's disability was re-characterized as two distinct 
disabilities:  (1) Scar, posterior lateral aspect, eleventh 
rib (right thoracic), and (2) Post-resection of myxosarcoma, 
right chest, with Muscle Group XXI involvement.  A rating in 
excess of 20 percent under DC 5321 was denied, but a separate 
and distinct 10 percent rating under 7804 was assigned.  The 
TDIU claim was remanded at this time, for the veteran to 
provide employment information.  Noncompensable ratings 
remained in effect under codes 5012 (sarcoma residuals, with 
no postoperative reoccurrence) and 5297 (resection residuals, 
right 10th and 11th ribs).  

Ultimately, in February 2001, the RO assigned a 10 percent 
evaluation under DC 5297, for the veteran's resection 
residuals, upon clarification of a January 2001 medical 
opinion and study results from the C&P service.   See 
38 C.F.R. § 4.70.  The RO determined that the veteran had 
continually prosecuted his claim since July 1996, and 
assigned an effective date of July 19, 1996.  In May 2001, 
the veteran submitted an NOD to the specific 10 percent 
rating assigned, and appeared to submit a claim for an 
earlier effective date, (referred to the RO on the first page 
of this decision.)

The claims for an increased evaluation for rib resection 
residuals under DC 5297 and for TDIU were next remanded in 
July 2001.  In April 2002, the RO referred the case to the 
Chief Benefits Director, C&P Service, at VA's Central Office 
in Washington, D.C. for extra-schedular consideration.  See 
38 C.F.R. § 3.321(b)(1).  In October 2002, that service 
determined that the veteran was not unemployable due to 
service-connected disability, but rather, due to nonservice-
connected disability; and that a 10 percent, separate and 
distinct rating was warranted for the veteran's painful 
neuritis, under DC 8619, effective March 21, 2000.  

Thus, the veteran is currently service-connected for 
residuals from the right resection of the 10th and 11th ribs, 
including a 20 percent rating, under DC 5321, effective from 
August 15, 1994, for thoracic group muscle damage residuals 
involving respiration; three distinct 10 percent ratings, 
under codes 8619 (neuritis), from March 21, 2000; 5297 (rib 
resection), from July 19, 1996; and 7904 (painful scar), from 
August 23, 1994.  A zero percent rating is also in effect for 
the sarcoma residuals (5012), with no post-operative 
recurrence, from April 23, 1947.  His combined disability 
rating is 30 percent, from August 23, 1994; and 40 percent, 
from July 19, 1996.  

As noted above, the instant matter the Board must address is 
whether a rating greater than 10 percent is warranted for the 
veteran's rib resection residuals.  See 38 C.F.R. § 4.14.  
Under DC 5297, a 10 percent rating is warranted for the 
removal of one rib, or resection of two or more ribs without 
regeneration.  

In order for a higher evaluation to be assigned, there must 
be, at a minimum, complete removal of two ribs, which 
warrants a 20 percent rating.  A 30 percent rating requires 
removal of three or four ribs; and 40 percent rating is 
warranted for the removal of five or six ribs.  A 50 percent 
rating is warranted for removal of more than six ribs.  38 
C.F.R. § 4.71a, Code 5297.

As the February 2001 report of contact makes clear, the 
January 2001 VA examiner found that 10 to 11 centimeters of 
the posterior section of the veteran's 11th rib was missing, 
which was essentially a removal of a major portion of the 
rib.  Two VA examiners agreed on this conclusion.  However, 
as noted in the January 2001 opinion, the 10th rib was now 
felt to be intact, upon review of the x-ray studies.  

The crux of the veteran's argument appears to be that he had 
2 surgeries during service, and that he was told that 2 ribs 
were removed.  Although the veteran did, in fact, have 2 
surgeries for suspected sarcoma, the Board must point out 
that DC 5297 specifically provides that a 10 percent rating 
is warranted for the removal of one rib, or resection of two 
or more ribs without regeneration.  Because the veteran's 
large resection of the 11th rib was felt to equate to a rib 
removal, a 10 percent evaluation was assigned, 
notwithstanding the radiographic evidence now showing that 
the 10th rib was intact.  Essentially, the veteran obtains 
the same rating as a result of this opinion as he was 
seeking, albeit for a different reason.  

However, there is no evidence showing complete removal of two 
or more ribs, thus, greater ratings are precluded under DC 
5297.  Additionally, because the veteran's multiple rib 
resection residuals are separately service-connected under 
various codes, to assign a rating under either 5321, 8619, 
7904, or 5012 would constitute impermissible pyramiding.  See 
38 C.F.R. § 4.14.  Additionally, the veteran's claim has 
already been referred to the Chief Benefits Director, C&P 
Service, at VA's Central Office in Washington, D.C. for 
extra-schedular consideration, 38 C.F.R. § 3.321(b)(1), in 
April 2002, and it was determined, in October 2002, that a 
greater rating was not warranted.  Thus, the Board finds that 
no further action on this question is necessary at the 
instant time.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application, 
and the claim for an increased rating for rib resection 
residuals is not warranted.  



ORDER

An increased evaluation for the service-connected residuals 
of a resection to the 10th and 11th ribs is denied.  




REMAND

The veteran testified before the undersigned Veterans Law 
Judge in July 2003, at the Fargo, North Dakota RO, where he 
argued that he was unable to obtain or retain gainful 
employment, due to the increasing pain associated with his 
right rib resection.  

Although he appealed the assigned evaluation of the specific 
issue whether he had one or more ribs removed, or resected, 
under Diagnostic Code 5297, he was also recently separately 
service-connected for neuritis, diagnostic code 8619, after 
central office review of his TDIU claim.  The neuritis was 
assigned a 10 percent evaluation.  As was noted in his 
hearing testimony, the veteran is now essentially claiming 
that he has increasing pain associated with his service-
connected neuritis disability that makes it difficult for him 
to work.  He also stated that while he is being treated for 
multiple medical problems, all of his nonservice-connected 
medical conditions are currently stable, and he does not feel 
that they impact his employment, or preclude it, whereas he 
argues that his painful neuritis, and other service-connected 
disabilities connected with his rib resection, do preclude 
him from gainful employment.  

The veteran next submitted an increased rating claim for his 
neuritis disability, in July 2003.  Because his TDIU claim is 
inextricably intertwined with the new claim for an increased 
evaluation of the neuritis, the TDIU claim is remanded to the 
RO.  

This case is REMANDED for the following:


1.  The TDIU claim cannot be considered 
by the Board until after the July 2003 
claim for an increase in the rating 
assigned to the veteran's Neuritis (DC 
8619) has been processed.  Babchak v. 
Principi, 3 Vet. App. 466 (1992) (where 
TDIU claim filed before an increased 
rating (IR) claim, claims are 
inextricably intertwined, as the IR could 
have an effect on the outcome of the TDIU 
claim.)  


2.  If, after conducting any additional 
action deemed appropriate, the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



